DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nolting (DE 4006085 – listed on Applicant’s 07-07-2020 IDS, translation provided by Applicant) in view of Gaudon et al. (U.S. Pub. 2014/0105790).

Regarding claim 16, Nolting discloses (Fig. 1) a sensor component (as shown in Fig. 1) comprising:
a subcomponent 10 (see bottom of page 1 of the translation) configured to sense a gas level (i.e. determine oxygen concentration: see middle of page 2) comprising:
a resistive heater 12 (top of page 2); and
a gas sensitive element 20 (middle of page 2) disposed on the resistive heater 12 (as shown in Fig. 1);
an evaluation circuit (implicit) configured to generate an output signal indicative of a speed of the flow of gas (i.e. speed of the air flowing over the sensor: middle of page 2) in response to electrical power to be supplied to the resistive heater (middle of page 2).
Nolting does not disclose a package enclosing a cavity and accommodating the subcomponent, the package comprising: a first opening in a position facing the gas sensitive element of the subcomponent; and a second opening configured to allow a flow of gas to enter the package through the first opening and exit the package through the second opening.
Gaudon discloses (Fig. 5) a package enclosing a cavity and accommodating the subcomponent (as shown in Fig. 5), the package comprising: a first opening (top opening in Fig. 5) in a position facing the gas sensitive element of the subcomponent (as shown in Fig. 5); and a second opening (bottom opening in Fig. 5) configured to allow a flow of gas to enter the package through the first opening and exit the package through the second opening (as shown in Fig. 5; [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nolting’s device to include a package enclosing a cavity and accommodating the subcomponent, the package comprising: a first opening in a position facing the gas sensitive element of the subcomponent; and a second opening configured to allow a flow of gas to enter the package through the first opening and exit the package through the second opening, as taught by Gaudon.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Regarding claim 23, Nolting discloses (Fig. 1) the subcomponent further comprises:
a substrate 11 (top of page 2);
a wire strip (i.e. the portion of the conductor 12 between the serpentine portion and the terminals: see Fig. 1) connected to the resistive heater 12 (as shown in Fig. 1);
a first contact terminal and a second contact terminal (terminals shown on the left of the conductor 12 in Fig. 1) connected to the wire strip 12 configured to supply electrical current to the wire strip to heat the resistive heater (middle of page 2); and
a third contact terminal and a fourth contact terminal (terminals shown on the left of the electrodes 18 in Fig. 1) connected to the gas sensitive element configured to output a sense output signal that is indicative of a reactive gas detected by the gas sensitive element (middle of page 2).

Regarding claim 28, Nolting discloses (Fig. 1) a control circuit loop (implicit) configured to control the electrical power to be supplied to the resistive heater 12 to maintain a temperature of the resistive heater so that the temperature is substantially constant (i.e. operating/working temperature of the sensor: middle of page 2); and
a sensing circuit (implicit) connected to at least one of the third and fourth contact terminals configured to provide a signal indicative of an amount of a reactive gas sensed by the gas sensitive element when heated by the resistive heater (middle of page 2).

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nolting (DE 4006085) in view of Gaudon et al. (U.S. Pub. 2014/0105790), and further in view of Mueller et al. (U.S. Patent 6,736,001).

Regarding claim 17, Nolting’s modified device is applied as above, and further discloses the first opening is disposed in the top of the housing (per the combination with Gaudon, see Fig. 5) and the second opening is disposed in the bottom (Gaudon: Fig. 5).
Nolting does not disclose the package comprises a first package portion enclosing the cavity and a second package portion forming a lid engaged with the first package portion, and wherein the first opening is disposed in the second package portion.
Mueller discloses (Figs. 1-2) the package comprises a first package portion (bottom/base: see Figs. 1-2) enclosing the cavity (on one side: see Figs. 1-2) and a second package portion 21 forming a lid engaged with the first package portion (as shown in Fig. 1-2), and wherein the first opening is disposed in the second package portion (on the top: see Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Nolting’s device so that the package comprises a first package portion enclosing the cavity and a second package portion forming a lid engaged with the first package portion, and wherein the first opening is disposed in the second package portion, as taught by Mueller.
Such a modification would allow ease of access to the sensor component for maintenance or for testing during manufacturing (by providing a lid, rather than the single housing).

Regarding claim 18, Nolting’s modified device is applied as above, and further discloses the subcomponent is mounted on the bottom sidewall (per the combination with Gaudon and Mueller) and comprises electrical connection terminals (terminals shown on the left of the conductor 12 in Fig. 1) configured to receive electrical current to heat the resistive heater 12 (middle of page 2) and electrical connection terminals (terminals shown on the left of the electrodes 18 in Fig. 1) configured to output a gas sensing signal (middle of page 2), and wherein each one of the electrical connection terminals is connected to a respective one of the one or more electrical contact regions (implicit).
Nolting does not disclose the first package portion has a bottom sidewall that faces the second package portion, the bottom sidewall comprising one or more electrical contact regions.
Gaudon discloses (Figs. 1-2 and 5) the first package portion has a bottom sidewall 24/34 [0010]-[0011]) that faces the second package portion (i.e. the bottom faces the top), the bottom sidewall comprising one or more electrical contact regions 29/39 (for making contact with the sensor electrodes: [0010]-[0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Nolting’s device so that the first package portion has a bottom sidewall that faces the second package portion, the bottom sidewall comprising one or more electrical contact regions, as taught by Gaudon.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Regarding claims 19 and 20, Nolting’s modified device is applied as above, but does not disclose at least one solder contact that connects each one of the electrical connection terminals to a respective one of the one or more electrical contact regions; and also does not disclose at least one bond wire that connects each one of the electrical connection terminals to a respective one of the one or more electrical contact regions.
However, the Examiner takes official notice that solder contacts and bond wires were  well-known means of establishing electrical connections in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nolting’s device so that at least one solder contact that connects each one of the electrical connection terminals to a respective one of the one or more electrical contact regions; and also does not disclose at least one bond wire that connects each one of the electrical connection terminals to a respective one of the one or more electrical contact regions.

Regarding claim 21, Nolting’s modified device is applied as above, but does not disclose the second opening is provided in the bottom sidewall of the first package portion, and wherein the first opening, the second opening and the gas sensitive element are aligned along one direction.
Gaudon discloses (Fig. 5) the second opening is provided in the bottom sidewall of the first package portion (as shown in Fig. 5, and per the combination with Mueller), and wherein the first opening, the second opening and the gas sensitive element are aligned along one direction (as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nolting’s device so that the second opening is provided in the bottom sidewall of the first package portion, and wherein the first opening, the second opening and the gas sensitive element are aligned along one direction, as taught by Gaudon.
Such a modification would streamline the flow of gas through the sensor.

Regarding claim 22, Nolting’s modified device is applied as above, but does not disclose the second opening is provided in a sidewall of the first package portion that is adjacent to the second package portion.
Mueller discloses the second opening 60a/b (Fig. 2) is provided in a sidewall of the first package portion that is adjacent to the second package portion (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Nolting’s device so that the second opening is provided in a sidewall of the first package portion that is adjacent to the second package portion, as taught by Mueller.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nolting (DE 4006085) in view of Gaudon et al. (U.S. Pub. 2014/0105790), and further in view of Hunziker et al. (U.S. Pub. 2015/0362451).

Regarding claim 29, Nolting’s modified device is applied as above, but does not disclose a mobile communication device comprising: a housing; an electronic circuit disposed in the housing and configured to communicate with a mobile communication network; and the sensor component according to claim 16, wherein the sensor component is disposed in the housing, and wherein the housing comprises openings that face a respective one of the first and second openings disposed in the package of the sensor component.
Hunziker discloses (Figs. 1-4) a mobile communication device [0022] comprising: a housing (i.e. the body of the phone); an electronic circuit disposed in the housing and configured to communicate with a mobile communication network (implicit, is a mobile phone: [0022]); wherein the sensor component is disposed in the housing [0022], and wherein the housing comprises openings (access opening: [0022], venting: [0012]) that face a respective one of the first and second openings disposed in the package of the sensor component (per the combination with Gaudon, above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Nolting’s device to be used in a mobile communication device comprising: a housing; an electronic circuit disposed in the housing and configured to communicate with a mobile communication network; and wherein the sensor component is disposed in the housing, and wherein the housing comprises openings that face a respective one of the first and second openings disposed in the package of the sensor component, as taught by Hunziker.
Such a modification would improve the functionality of the mobile phone.

Allowable Subject Matter
Claims 24-27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852